Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Shareholder meeting (unaudited) On May 18, 2009, an adjourned session of the Annual Meeting of the Shareholders of John Hancock Income Securities Trust was held at 601 Congress Street, Boston, Massachusetts, for the purpose of considering and voting upon the proposals listed below. Shareholders of the Fund approved Proposal 1 and Proposal 3 and the votes cast were as follows: Proposal 1: To elect eleven Trustees to serve until their respective successors have been duly elected and qualified. WITHHELD FOR AUTHORITY James R. Boyle 7,052,704 352,784 James F. Carlin 7,143,183 262,305 William H. Cunningham 7,128,892 276,596 Deborah C. Jackson 7,126,368 279,120 Charles L. Ladner 7,131,790 273,698 Stanley Martin 7,134,723 270,765 Patti McGill Peterson 7,133,457 272,031 John A. Moore 7,135,268 270,220 Steven R. Pruchansky 7,143,594 261,894 Gregory A. Russo 7,144,372 261,116 John G. Vrysen 7,138,169 267,319 *Proposal 2: To amend the Funds Declaration of Trust to divide the Board into three classes of Trustees and to provide for shareholder approval of each such class every three years. For 4,535,324 Against 1,666,253 Withheld 177,377 Broker Non-Votes 1,026,534 * The proposal to amend the Declaration of Trust did not receive sufficient votes from the Funds shareholders. Proposal 3: To adopt a new form of investment advisory agreement. For 5,833,485 Against 269,097 Withheld 255,162 Broker Non-Votes 1,047,744
